F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         JAN 27 2004
                           FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


    KENNETH R. SELLERS,

               Plaintiff-Appellant,

    v.                                                No. 03-3153
                                               (D.C. No. 03-CV-3146-GTV)
    ROGER WORHOLTZ, in his                               (D. Kan.)
    individual and official capacities;
    RAY ROBERTS, in his individual and
    official capacities; KIM HARPER,
    Unit Team Member, in her individual
    and official capacities; ALICE
    DOMANN, Unit Team Member, in her
    individual and official capacities;
    CAROLE LIGGETT, Accountant III,
    in her individual and official
    capacities,

               Defendants-Appellees.


                           ORDER AND JUDGMENT           *




Before EBEL , HENRY , and MURPHY , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff Kenneth R. Sellers, proceeding pro se, appeals from an order of

the district court dismissing this action brought pursuant to 42   U.S.C. § 1983 for

failure to state a claim. We affirm.

       Mr. Sellers commenced this action against various prison officials after he

learned that they had withdrawn funds from his prison trust account to pay

various fees authorized by    Kan. Admin. Reg. § 44-5-115. He claimed that, while

officials could withdraw funds deposited as his prison wages, they could not

withdraw funds deposited by friends and family members without affording him

due process. He also alleged an Eighth Amendment cruel and unusual punishment

violation as he was unable to purchase various hygiene items such as toothpaste,

deodorant, and soap, because defendants’ actions left him without any money in

his prison trust account.

       The district court dismissed the action holding that § 44-5-115 authorized

the withdrawals. On appeal, Mr. Sellers repeats his original claims.

       “We review a dismissal under Rule 12(b)(6) de novo. Our function on a

Rule 12(b)(6) motion is not to weigh potential evidence that the parties might


                                             -2-
present at trial, but to assess whether the plaintiff’s complaint alone is legally

sufficient to state a claim for which relief may be granted.”    Jacobsen v. Deseret

Book Co. , 287 F.3d 936, 941 (10th Cir.) (quotations and citation omitted),    cert.

denied , 123 S. Ct. 623 (2002). Because he is pro se, we construe Mr. Sellers’

pleadings liberally.   See Perkins v. Kan. Dep’t of Corr. , 165 F.3d 803, 806 (10th

Cir. 1999).

       In his complaint, Mr. Sellers alleged that defendants denied him due

process by freezing his prison trust account, which included funds he had received

from his family, to pay the authorized fees. He did not allege that he did not

receive the due process required before     any funds could be withdrawn, but rather

that he was due an individualized hearing before monies deposited to his account

from outside sources could be withdrawn. Mr. Sellers stated that he was not

challenging whether the fees could constitutionally be collected. Review of his

complaint also shows that he was not complaining of the amount of money

withdrawn, nor was he challenging the fact that he owed the amounts withdrawn.

       As the district court noted, the regulation does not make any provision for

distinguishing the origin of funds in an inmate’s account. Nor does the United

States Constitution require any such distinction. In another context, this court has

rejected the notion that the origin of the funds in an inmate’s trust account should

affect the dispersal of those funds.   See Cosby v. Meadors , 351 F.3d 1324, 1326


                                             -3-
(10th Cir. 2003) (“[W]e interpret the word ‘income’ . . . to include all deposits to

the prisoner’s inmate account, whether the deposit be earned income, a gift, or

otherwise.”). “[W]e question[ed] whether Congress would have expected prison

officials to investigate whether a deposit to an inmate account was a gift from a

parent, book royalties, or deferred payments on a narcotics transaction.”       Id.

Similarly, we do not think the Kansas Department of Corrections would expect

prison officials to make such an investigation. We agree with the district court

that prison officials need not investigate the source of funds in an inmate’s

account before appropriating them as permitted by law.

       We also hold that Mr. Sellers has failed to allege an Eighth Amendment

violation. As Mr. Sellers himself noted, he was told he could apply for an

“indigent package” every month, which would apparently contain the necessary

hygiene products. Rec. tab 1 at ¶ 13.

       The judgment of the district court is AFFIRMED.        The mandate shall issue

forthwith.



                                                        Entered for the Court



                                                        Robert H. Henry
                                                        Circuit Judge



                                            -4-